DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending in this application.
Claims 1 and 6-7 are amended.
Claims 8-10 are newly added.
Claims 1-10 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendments
Applicant’s arguments, filed 25 August 2020, with respect to the rejection of claims 1-7 under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph have been fully considered, and are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. (US Patent Number 8,954,216 B2) in view of Gray et al. (US Publication Number 2005/0075785 A1). 
Regarding claim 1, Yazaki teaches a travel route generation device for a field work vehicle, comprising: a memory to store field data comprising: a shape of a field in which the field work vehicle is to work (Yazaki: Col. 5 Lines 40-43, Col. 6 Lines 61-67; internal storage device reads on memory; map information recording unit reads on field data; map represents geometric or geographical features, including a shape, tilt, and peripheral structures, of a golf field within which the motor-driven lawn mower is going to be used for lawn mowing reads on shape of a field in which the field work vehicle is to work).
Yazaki doesn’t explicitly teach and an entrance position of an entrance connected to the field such that the work vehicle is to enter and leave the field through the entrance.
However, Yazaki is deemed to implicitly teach an equivalent limitation. Figure 10 defines a bridge line path for when the motor-driven lawn mower moves between a position at which mowing is completed and a work start position of the contour service path (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 19-23). Therefore, the bridge line path containing a width of entry to reach the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an entrance position where the work vehicle is to enter and leave the field in order define a bridge line path for a farm work vehicle (Yazaki: Col. 2 Lines 19-23; Col. 4 Lines 52-54).
In the following limitation, Yazaki teaches circuitry configured to determine a getting-off point which is positioned in the field at which a driver gets off the field work vehicle (Yazaki: Col.15 Lines 17-28; motor-driven lawn mower stands to a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing reads on getting-off point which is positioned in the field at which a driver gets off the field work vehicle); determine a getting-on point which is positioned in the field and at which the driver gets on the field work vehicle (Yazaki: Col.15 Lines 17-28; a traveling path from a position at the end of the contour service path to any other position reads on getting-on point which is positioned in the field and at which the driver gets on the field work vehicle).
Yazaki doesn’t explicitly teach generate, based on the field data, a first partial route from the entrance position to the getting-off point such that the first partial route in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route; generate, based on the field data, a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the driver of the field work vehicle being to operate the field work vehicle along the second partial route. 

Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle (Gray: Para. 0020). The combination of Yazaki’s path from the entrance to the getting-off point with Gray’s manual operator drive mode enables the operator instantaneous 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yazaki to incorporate Gray because path planning for a work vehicle (Gray: Para. 0057) could be used to eliminate or reduce hazards for the operator while completing precision tasks that equals or exceeds that of the human operator (Gray: Para. 0065).
In the following limitations, Yazaki teaches generate, based on the field data, a third partial route from the getting-off point to the getting-on point such that the third partial route exists in the field, the circuitry providing for automatic operation of the field work vehicle to automatically travel along the third partial route (Yazaki: Col. 7 Lines 36-46, Col. 8 Lines 4-18, Col. 15 Lines 17-28; a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing, a traveling path from a position at the end of the last straight service path reads on a third partial route; control the travel or the operation of the motor-driven lawn mower reads on automatically travel along the third partial route).
Regarding claim 2, Yazaki doesn’t explicitly teach based on an operation input by a user, the circuitry is configured to determine the getting-off point and the getting-on point. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a user input to designate getting-off and getting-on points in order to control the travel and operation of the work vehicle (Yazaki: Col. 7 Lines 37-42).
Regarding claim 3, Yazaki doesn’t explicitly teach based on a getting-off point condition and a getting-on point condition stored in the memory, the circuitry is configured to determine the getting-off point and the getting-on point. 
However, Yazaki is deemed to implicitly teach an equivalent limitation. Yazaki includes a computer system with a predetermined computer program (Yazaki: Col. 5 Lines 39-56) which reads on the circuitry configured to determine a travel route. Yazaki defines a bridge line path that starts from a garage to a start, “getting-on point,” where field work begins. The work path continues until an end, “getting-off point,” and then 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used locations stored in the memory to determine getting-off and getting-on points because in order to control the travel and operation of the work vehicle (Yazaki: Col. 7 Lines 37-42).  
Regarding claim 4, Yazaki doesn’t explicitly teach the getting-on point condition and the getting-off point condition include proximity to an extended line of a slope of the entrance, proximity to a ridge near the entrance, and a driver's exit of the field work vehicle facing to the ridge, the ridge surrounding the field and being higher than the field. 
However, Yazaki is deemed to implicitly teach an equivalent limitation. The contour service path is a border path between the area to be mowed, “worked,” and an area not to be mowed. The area boarding the field mowed, “worked,” is defined as the ridge of the application. Yazaki includes adjacent coordinate points for the contour service path that are within proximity to the field. The prior art includes defines an outer edge of the area to be worked including features used as the tilt of the land. This tilt would include border area, “ridge,” that is higher than the area to be worked, “field.” The prior art includes recorded points near a border area, which would be capable of being the entrance or exit for the driver facing the unworked area near the mowed, “worked,” area (Yazaki: Col. 8 Lines 7-25).

Regarding claim 5, Yazaki teaches the travel route generation device according to claim 1, wherein the circuitry is configured to determine a round travel route for traveling around a peripheral area of the field (Yazaki: Col. 5 Lines 39-56, Col. 8 Lines 7-16; computer system with a communication function, a storage function, internal and external storage devices, and a display function, display, and a predetermined computer program reads on circuitry; contour service path traces an area outside the mowed region to get to a start point which would be the entrance of the greens), determine reference straight lines extending in parallel with a reference side of the field and arrayed at predetermined intervals to fill a central area located inside the outer peripheral area (Yazaki: Col. 9 Lines 16-22; parallel to the reference line reads parallel), determine an inside travel route for traveling in the central area (Yazaki: Col. 8 Lines 4-7; outer edge of the area to be mowed reads on inside travel route), the inside travel route including straight routes based on the reference straight lines and a U-turn route connecting the straight routes (Yazaki: Col. 10 Lines 20-24; turns between the two straight lines), and determine an entry route between the entrance and the inside travel route and an exit route between the entrance and the round travel route (Yazaki: Col. 15 Lines 17-28).
Regarding claim 6, Yazaki teaches a travel route generation device for a field work vehicle, comprising: memory means for storing field data comprising: a shape of a field in which the field work vehicle is to work (Yazaki: Col. 5 Lines 40-43, Col. 6 Lines 61-67; internal storage device reads on memory; map information recording unit reads on field data; map represents geometric or geographical features, including a shape, tilt, and peripheral structures, of a golf field within which the motor-driven lawn mower is going to be used for lawn mowing reads on shape of a field in which the field work vehicle is to work).
Yazaki doesn’t explicitly teach an entrance position of an entrance connected to the field such that the field work vehicle is to enter and leave the field through the entrance.
However, Yazaki is deemed to implicitly teach an equivalent limitation. Figure 10 defines a bridge line path for when the motor-driven lawn mower moves between a position at which mowing is completed and a work start position of the contour service path (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 19-23). Therefore, the bridge line path containing a width of entry to reach the work start position includes an entrance position where the farm work machine would enter the area or field to be worked.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an entrance position where the work vehicle is to enter and leave the field in order define a bridge line path for a farm work vehicle (Yazaki: Col. 2 Lines 19-23; Col. 4 Lines 52-54).
getting-off point determining means for determining a getting-off point which is positioned in the field and at which a driver gets off the field work vehicle (Yazaki: Col. 15 Lines 17-28; motor-driven lawn mower stands to a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing reads on getting-off point which is positioned in the field and at which a driver gets off the field work vehicle); getting-on point determining means for determining a getting-on point which is positioned in the field and at which the driver gets on the field work vehicle (Yazaki: Col. 15 Lines 17-28; a traveling path from a position at the end of the contour service path to any other position reads on getting-on point which is positioned in the field and at which the driver gets on the field work vehicle).
Yazaki doesn’t explicitly teach first partial route generating means for generating, based on the field data, a first partial route from the entrance position to the getting-off point such that the first partial route exists in the field, the first partial route being provided for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route; second partial route generating means for generating, based on the field data, a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the second partial route being provided for manual operation of the field work by the driver on the field work vehicle along the second partial route.
However, Yazaki in view of Gray, in the same field of endeavor, is deemed to implicitly teach an equivalent limitation. Yazaki’s Figure 10 defines a bridge line path for when the lawn mower moves between a position at which mowing is completed in one 
Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle (Gray: Para. 0020). The combination of Yazaki’s path from the entrance to the getting-off point with Gray’s manual operator drive mode enables the operator instantaneous control over the vehicle would allow the driver “to operate the field work vehicle along the first partial route.” The combination of Yazaki’s path from the getting-on point to the entrance point with Gray’s manual operator drive mode that allows the operator 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yazaki to incorporate Gray because path planning for a work vehicle (Gray: Para. 0057) could be used to eliminate or reduce hazards for the operator while completing precision tasks that equals or exceeds that of the human operator (Gray: Para. 0065).
In the following limitation, Yazaki teaches third partial route generating means for generating, based on the field data, a third partial route from the getting-off point to the getting-on point such that the third partial route exists in the field, the third partial route being provided for automatic operation of the field work vehicle to automatically travel along the third partial route (Yazaki: Col. 7 Lines 36-46, Col. 8 Lines 4-18, Col. 15 Lines 17-28; a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing, a traveling path from a position at the end of the last straight service path reads on a third partial route; control the travel or the operation of the motor-driven lawn mower reads on automatically travel along the third partial route).
Regarding claim 7, Yazaki teaches a method for generating a travel route for a field work vehicle, the method comprising: reading field data comprising: a shape of a field in which the field work vehicle is to work (Yazaki: Col. 5 Lines 40-43, Col. 6 Lines 61-67; internal storage device reads on memory; map information recording unit reads on field data; map represents geometric or geographical features, including a shape, tilt, and peripheral structures, of a golf field within which the motor-driven lawn mower is 
Yazaki doesn’t explicitly teach an entrance position of an entrance connected to the field such that the field work vehicle is to enter and leave the field through the entrance.
However, Yazaki is deemed to implicitly teach an equivalent limitation. Figure 10 defines a bridge line path for when the motor-driven lawn mower moves between a position at which mowing is completed and a work start position of the contour service path (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 19-23). Therefore, the bridge line path containing a width of entry to reach the work start position includes an entrance position where the farm work machine would enter the area or field to be worked.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an entrance position where the work vehicle is to enter and leave the field in order define a bridge line path for a farm work vehicle (Yazaki: Col. 2 Lines 19-23; Col. 4 Lines 52-54).
In the following limitation, Yazaki teaches determining a getting-off point which is positioned in the field and at which a driver gets off the field work vehicle (Yazaki: Col. 15 Lines 17-28; motor-driven lawn mower stands to a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing reads on getting-off point which is positioned in the field and at which a driver gets off the field determining a getting-on point which is positioned in the field and at which the driver gets on the field work vehicle (Yazaki: Col. 15 Lines 17-28; a traveling path from a position at the end of the contour service path to any other position reads on getting-on point which is positioned in the field and at which the driver gets on the field work vehicle).
Yazaki doesn’t explicitly teach generating, based on the field data, a first partial route from the entrance position to the getting-off point such that the first partial route exists in the field, the first partial route being provided for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route; generating, based on the field data, a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the second partial route being provided for manual operation of the field work vehicle by the driver on the field work vehicle along the second partial route. 
However, Yazaki in view of Gray, in the same field of endeavor, is deemed to implicitly teach an equivalent limitation. Yazaki’s Figure 10 defines a bridge line path for when the lawn mower moves between a position at which mowing is completed in one zone and a work start position of the contour service path for the upcoming work zone (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 19-23) which is being interpreted as the entrance point with an entry margin. Gray includes a first termination point that represents the beginning point of the preferential planned path, a series of parallel lines, and a second termination point that represents 
Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle (Gray: Para. 0020). The combination of Yazaki’s path from the entrance to the getting-off point with Gray’s manual operator drive mode enables the operator instantaneous control over the vehicle would allow the driver “to operate the field work vehicle along the first partial route.” The combination of Yazaki’s path from the getting-on point to the entrance point with Gray’s manual operator drive mode that allows the operator instantaneous control over the vehicle would allow the driver “to operate the field work vehicle along the second partial route.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yazaki to incorporate Gray because path planning for a work vehicle (Gray: Para. 0057) could be used to eliminate or reduce hazards for the operator while completing precision tasks that equals or exceeds that of the human operator (Gray: Para. 0065).
 generate, based on the field data, a third partial route from the getting-off point to the getting-on point such that the third partial route exists in the field, the third partial route being provided for automatic operation of the field work vehicle to automatically travel along the third partial route (Yazaki: Col. 7 Lines 36-46, Col. 8 Lines 4-18, Col. 15 Lines 17-28; a position on a certain straight service path from which the motor-driven lawn mower begins lawn mowing, a traveling path from a position at the end of the last straight service path reads on a third partial route; control the travel or the operation of the motor-driven lawn mower reads on automatically travel along the third partial route).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. (US Patent Number 8,954,216 B2) in view of Gray et al. (US Publication Number 2005/0075785 A1) and in further view of Green et al. (US Publication Number 2019/0239416 A1). 
Regarding claim 8, Yazaki and Gray don’t explicitly teach wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance.
However Green, in the same field of endeavor, teaches wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance (Green: Para. 0071-0072, 0148, 0320; support system comprises a mapping 
It would have obvious to one or ordinary skill in the art to incorporate Green’s coordinates relating to the boundaries, entrance, and exit of a field to be worked (Green: Para. 0148) into Yazaki’s shape of the field (Yazaki: Col. 6 Line 61- Col. 7 Line 3) and Gray’s mapped area with a beginning point and termination point (Gray: Para. 0059) in order to choose a particular entrance and exit gate for a calculated trajectory (Green: Para. 0071). 
Regarding claim 9, Yazaki and Gray don’t explicitly teach wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance.
However Green, in the same field of endeavor, teaches wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance (Green: Para. 0071-0072, 0148, 0320; support system comprises a mapping unit MU configured for receiving information; coordinates relating to the possible entrance/exit; trajectory calculating unit is being configured to create a possible continuous path by first choosing a particular entrance/exit gate).
It would have obvious to one or ordinary skill in the art to incorporate Green’s coordinates relating to the boundaries, entrance, and exit of a field to be worked (Green: Para. 0148) into Yazaki’s shape of the field (Yazaki: Col. 6 Line 61- Col. 7 Line 3) and 
Regarding claim 10, Yazaki and Gray don’t explicitly teach wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance.
However Green, in the same field of endeavor, teaches wherein the entrance position of the entrance connected to the field stored in the memory is provided such that the work vehicle is to enter and leave the field only through the entrance (Green: Para. 0071-0072, 0148, 0320; support system comprises a mapping unit MU configured for receiving information; coordinates relating to the possible entrance/exit; trajectory calculating unit is being configured to create a possible continuous path by first choosing a particular entrance/exit gate).
It would have obvious to one or ordinary skill in the art to incorporate Green’s coordinates relating to the boundaries, entrance, and exit of a field to be worked (Green: Para. 0148) into Yazaki’s shape of the field (Yazaki: Col. 6 Line 61- Col. 7 Line 3) and Gray’s mapped area with a beginning point and termination point (Gray: Para. 0059) in order to choose a particular entrance and exit gate for a calculated trajectory (Green: Para. 0071). 



Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 has been fully considered, and are not persuasive. 
Applicant argues that “the Office Action fails to establish a prima facie case of obviousness for the claims as they are set forth herein, since there is no evidentiary support for the conclusion that the features recited in the claims were known at the time of the present invention.”
In response to the argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant next argues that the applied references do not disclose “a getting-off point which is positioned in the field (i.e. a field in which the field work vehicle is to work) and at which a driver gets off the field work vehicle, or a getting-on point which is positioned in the field and at which the driver gets on the field work vehicle.”
In response to the applicant’s arguments above, Yazaki’s Figure 10 defines a bridge line path for when the motor-driven lawn mower moves between a position at which mowing is completed and a work start position of the contour service path (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 
Applicant next argues that the applied references do not disclose “a first partial route from the entrance position to the getting-off point such that the first partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route, or a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the second partial route.”
In response to the applicant’s arguments above, the claims teach generating a map showing a route between two locations. The limitations teach generating three partial routes on one field map. The first and second routes with circuitry providing for manual operation, and a third route with circuitry providing for autonomous operation. 
Yazaki’s Figure 10 defines a bridge line path for when the lawn mower moves between a position at which mowing is completed in one zone and a work start position of the contour service path for the upcoming work zone (Yazaki: Col. 16 Lines 45-48). Gray includes a first termination point that represents the beginning point of the preferential planned path, a series of parallel lines, and a second termination point that represents the end point of the preferential planned path (Gray: Para. 0059). The first 
Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle (Gray: Para. 0020). The combination of Yazaki’s path from the entrance to the getting-off point with Gray’s manual operator drive mode creates circuitry providing for manual and autonomous operation of the field work vehicle.  
Applicant next argues that Yazaki “do not provide any details about when the operator would be on the mower or off the mower” specifically “any positions at which the operator would get on or get off the mower.” 
In response to the applicant’s arguments above, the applicant argues intended use. The applicant claims control of a work vehicle that creates a getting-off point before the Yazaki’s background describes a background where a lawn mower is driven by an operator or wireless remote control that is mounted on the vehicle (Yazaki: Col. 1 Lines 13-16). 

In response to the applicant’s arguments above, Yazaki discloses a contour service path entry margin of a predetermined length for the purpose of providing an entry angle that is not steep for the vehicle in order for the bridge line path to travel to the work start position (Yazaki: Col. 6 Line 61-Col. 7 Line 3, Col. 17 Lines 12-20).
Applicant next argues that Gray does not supplement all the deficiencies in the teachings of Yazaki to teach “a getting-off point which is positioned in the field (i.e. a field in which the field work vehicle is to work) and at which a driver gets off the field work vehicle, or a getting-on point which is positioned in the field and at which the driver gets on the field work vehicle” and “a first partial route from the entrance position to the getting-off point such that the first partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route, or a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the second partial route.”
In response to the applicant’s arguments above, Gray includes a first termination point that represents the beginning point of the preferential planned path, a series of parallel lines, and a second termination point that represents the end point of the preferential planned path (Gray: Para. 0059). The first termination point reads on the getting-off point before the field work begins. The second termination point reads on the 
Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle (Gray: Para. 0020). The combination of Yazaki’s path from the entrance to the getting-off point with Gray’s manual operator drive mode creates circuitry providing for manual and autonomous operation of the field work vehicle.  
Applicant next argues that “Gray never discusses any positions at which the operator would be on the vehicle or off the vehicle.”
In response to the applicant’s arguments above, the claims are to a work vehicle, with a field map, creating a predetermined travel route with a getting-off point and a getting-on point both of which is positioned in the field to separate the first, second, and third partial routes. The getting-off point is the point before the third partial route for the field work operation of the vehicle. The first partial route is a route through the entrance to a getting-off point and a second partial route is a route from the getting-on point through the entrance. The terms getting-off point and getting-on point are labels and the act of the driver getting on or off the vehicle at those positions is intended use. 

In response to the applicant’s argument above, Yazaki’s Figure 10 defines a bridge line path for when the lawn mower moves between a position at which mowing is completed in one zone and a work start position of the contour service path for the upcoming work zone (Yazaki: Col. 16 Lines 45-48). Figure 10 includes a contour service path entry margin which defines a width of an entry path (Yazaki: Figure 10) and Yazaki includes not only lawn mowers but tractors for agricultural or farm work machines (Yazaki: Col. 2 Lines 19-23) which is being interpreted as the entrance point with an entry margin. Gray includes a first termination point that represents the beginning point of the preferential planned path, a series of parallel lines, and a second termination point that represents the end point of the preferential planned path (Gray: Para. 0059). The first termination point reads on the getting-off point before the field work begins. The second termination point reads on the getting-on point at the end of the field work. Gray’s Figure 9 of the prior art clearly shows the first termination point and second termination point on the mapped area of a baseball outfield (Gray: Fig. 9). Gray includes the option of path planning for an agricultural work area instead of a baseball field (Gray: Para. 0057). Therefore, the combination of Yazaki and Gray create an entrance point, first termination point, and second termination point for an agricultural vehicle’s planned path for a field.
Gray includes an automatic steering mode, manual operator driven mode, and an autonomous mode which allows the operator instantaneous control over the vehicle 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yazaki to incorporate Gray because path planning for a work vehicle (Gray: Para. 0057) could be used to eliminate or reduce hazards for the operator while completing precision tasks that equals or exceeds that of the human operator (Gray: Para. 0065).
Applicant next argues that “dependent claims are considered allowable for the reasons advanced for independent claims from which they respectively depend”.
In response to the argument above, the independent claims are rejected, therefore the dependent claims are rejected for at least that reason. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Yazaki’s navigational planned golf course work vehicle in view of Gray’s navigational planned baseball diamond work vehicle reads on applicant’s navigational planned work vehicle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogura et al. US publication 2017/0168501 A1 teaches farm equipment with an entrance, exit, start, and end points to a field and generate a path and coverage of straight parallel lines.
Stout et al. US publication 2011/0167574 A1 teaches robotic room layout and coverage of full area with obstacle recognition.
Wilcox et al. US publication 2017/0090479 A1 teaches mapping of a field, with set points, and coverage of straight parallel lines.
Wolters et al. US publication 2017/0300064 A1 teaches entrance and start point, boarder tracing, and coverage of straight parallel lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663